Title: Jonathan Loring Austin to the American Commissioners, 27 October 1778: résumé
From: Austin, Jonathan Loring
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Amsterdam, October 27, 1778: I will sail for St. Eustatia next Wednesday or Thursday, as no direct passage for America is available. Had I been able I would have told you sooner, so you could send more dispatches. I doubt that Admiral d’Estaing is in the precarious situation reported by the English newspapers. American affairs provoke conflicting opinions in the coffee houses here. I will take good care of your letters for Congress, and will be honored by any further mention of me. May all possible success attend your negotiations.>